MANN, Judge.
Appellant concedes that he entered voluntarily a plea of guilty to the charge of breaking and entering but did not understand that he was pleading to a charge of breaking and entering with intent to commit a felony. We do not find in the record before us substantiation of the trial court’s recital that “it conclusively appears” that the petitioner is entitled to no relief under CrPR 1.850, 33 F.S.A. Appellant is entitled to an evidentiary hearing on the question whether he understood the plea to extend to the more serious breaking and entering charge.
Reversed and remanded.
LILES, A. C. J., and PIERCE, J., concur.